Name: 2009/306/EC: Council Decision of 30Ã March 2009 concerning the extension and amendment of the Agreement for scientific and technological cooperation between the European Community and the Government of the United States of America
 Type: Decision
 Subject Matter: research and intellectual property;  international affairs;  cooperation policy;  technology and technical regulations;  America;  European construction
 Date Published: 2009-04-02

 2.4.2009 EN Official Journal of the European Union L 90/20 COUNCIL DECISION of 30 March 2009 concerning the extension and amendment of the Agreement for scientific and technological cooperation between the European Community and the Government of the United States of America (2009/306/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular the second paragraph of Article 170 thereof in conjunction with the first sentence of the first subparagraph of Article 300(2), and the first subparagraph of Article 300(3), Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) By Decision 98/591/EC (2), the Council approved the conclusion of the Agreement for scientific and technological cooperation between the European Community and the Government of the United States of America, (hereinafter the Agreement), which entered into force on 14 October 1998. (2) Article 12(b) of the Agreement provides, in particular, that the Agreement may be extended with possible amendments, for additional periods of five years by mutual written agreement by the Parties. (3) By Decision 2004/756/EC (3) the Council renewed the Agreement for a further period of five years with effect from 14 October 2003. (4) The United States of America has informed the Commission that it would welcome the extension of the Agreement for another five years. Rapid extension would, moreover, be in the best interests of both parties. (5) The material content of the extended Agreement will be identical to the material content of the Agreement which expired on 13 October 2008, with the exception of a technical amendment consisting mainly in adding research on security and space to the list of sectors for cooperative activities, in line with the scope of the 7th Research Framework programme of the Community. (6) The extension of the Agreement should therefore be approved on behalf of the Community, HAS DECIDED AS FOLLOWS: Article 1 The extension, for a further period of five years, of the Agreement for scientific and technological cooperation between the European Community and the Government of the United States of America, (hereinafter the Agreement), subject to the amendments set out in the Annex to this Decision, is hereby approved on behalf of the Community. Article 2 Acting in accordance with Article 12 of the Agreement and on behalf of the Community, the President of the Council shall notify the Government of the United States of America that the Community has completed its internal procedures necessary for the entry into force of the Agreement (4). Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 30 March 2009. For the Council The President P. BENDL (1) Opinion of 5 February 2009 (not yet published in the Official Journal). (2) OJ L 284, 22.10.1998, p. 35. (3) OJ L 335, 11.11.2004, p. 5. (4) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council. ANNEX Amended text of Article 4 of the Agreement for scientific and technological cooperation between the European Community and the Government of the United States of America Article 4 Areas of cooperative activities (a) Sectors for cooperative activities may include:  environment (including climate research),  biomedicine and health (including research on AIDS, infectious diseases and drug abuse),  agriculture,  fisheries science,  engineering research,  non-nuclear energy,  natural resources,  materials sciences (including nanotechnology) and metrology,  information and communication technologies,  telematics,  biotechnology,  marine sciences and technology,  social sciences research,  transportation,  security research,  space research,  science and technology policy, management, training and mobility of scientists. (b) The Parties may modify this list upon recommendation by the Joint Consultative Group mentioned in Article 6, in accordance with procedures in force for each Party. (c) The Parties may jointly pursue cooperative activities with third parties..